In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

******************** *
CHARLENE MACOMBER,       *
                         *                          No. 13-980V
             Petitioner, *                          Special Master Christian J. Moran
                         *
                         *
v.                       *
                         *                          Filed: May 4, 2016
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *
                         *                          Attorneys’ fees and costs
             Respondent. *
******************** *

David C. Richards, Christensen & Jensen, P.C., Salt Lake City, UT, counsel for
petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
respondent.

    UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       Petitioner Charlene Macomber filed her application for attorneys’ fees and
costs on April 15, 2016. The Secretary objected to the amount Ms. Macomber
requested. Ms. Macomber is awarded $63,871.62.

       Ms. Macomber alleged that on September 12, 2011, she received the
influenza vaccine which caused her to suffer from a hypotensive episode and
encephalomyelitis. The undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. Decision, issued Nov. 19, 2015, 2015

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
WL 9665706. Because petitioner received compensation, she is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       The Secretary objected to the amount Ms. Macomber requested. She stated
that a suitable amount is between $50,000.00 to $54,000.00. The Secretary further
suggested that the undersigned make a determination as to the amount of an award
within that range. See Resp’t’s Resp. at 3.

       Because the Secretary provided no explanation for how she determined the
range, the Secretary’s representation carries relatively little weight. Although the
Secretary cited two cases as examples, the proposed comparisons are not on point.
In this case, Ms. Macomber retained two experts. Exhibits 7 and 21. The cases
that Secretary cites had either one expert or no expert.

       The attorney’s timesheets are sufficiently detailed that his activities are
understandable. The attorney appropriately delegated tasks to paralegals. While
there might be disagreement over some entries, the Secretary did not make any
specific objections.2 Overall, the amount of time is reasonable.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $63,871.62 to be a reasonable amount for all
attorneys’ fees and costs incurred. In compliance with General Order No. 9,
petitioner states that she did not incur any in out-of-pocket litigation expenses
while pursuing this claim. The undersigned GRANTS Ms. Macomber’s motion
and awards $63,871.62 in attorneys’ fees and costs. This shall be paid as follows:

       A lump sum payment of $63,871.62, in the form of a check made
       payable jointly to petitioner and petitioner’s attorney, David C.
       Richards, of Christensen & Jensen, P.C., for attorneys’ fees and other
       litigation costs available under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.


2
 In the future, petitioner’s attorney may wish to redact amounts discussed in settlement
negotiations before submitting timesheets. See entries for Aug. 5, 2014, and Aug. 25, 2014.
                                               2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3